Case 2:16-cv-06631-GRB-AYS Document 188 Filed 03/30/20 Page 1 of 5 PageID #: 3060



                                                                      March 30, 2020
  VIA ECF
  Hon. Gary R. Brown
  United States District Court
  100 Federal Plaza
  Central Islip, NY 11722


  RE:    Levin v. Johnson & Johnson, Johnson & Johnson Consumer Products, Inc.
         Case No.: 16-cv-6631-GRB-AYS

  Dear Judge Brown:
         As the court is aware my name is Isaac Levin. I am the Pro Se Plaintiff and the injured

  party in the above-subject matter. On March 16, 2016, I filed a notice of appeal [ECF #187] and

  anxiously waiting for a scheduling order.

         I would like to begin by reminding the Court of the scandal of pets dying in the United

  States several years ago and babies getting sick.

         I am asking that the Court consider the actions of a different country in response to infants

  who mysteriously became ill in China. Although this is a different country, China treated, in the

  past, those that contaminated baby milk and the supplier who knew and maintained his silence:

         “Sanlu’s chairwoman Tian, (the distributor) a Communist Party member, was given
         a life sentence for failing to stop the production and sale of the tainted milk even
         after Sanlu learned it was dangerous, while several other executives received prison
         sentences of between five and 15 years. A dairy farmer and a local supplier who
         had distributed tainted powder to Sanlu were executed in late 2009, the same year
         Sanlu went bankrupt…”

  https://qz.com/1323471/ten-years-after-chinas-melamine-laced-infant-milk-tragedy-deep-
  distrust-remains/

         “The Intermediate People’s Court in Shijiazhuang, in the northern province of
         Hebei, said the defendants had intentionally produced or sold dairy products laced
         with a toxic chemical called melamine, which was used to create the illusion of a
         higher protein count, but which caused kidney stones and other ailments in about
         300,000 children last year…”

  https://www.nytimes.com/2009/01/23/world/asia/23milk.html

                                                      1
Case 2:16-cv-06631-GRB-AYS Document 188 Filed 03/30/20 Page 2 of 5 PageID #: 3061



         In contrast, in the United States they can pay millions of dollars to attorneys to conceal

  their tracks after their actions and omissions have injured and killed many citizens.

         Evidence about the acts and omissions of Johnson are being released to the media on a

  weekly basis. For example, just last week the Google headline the following story:

         How Johnson & Johnson companies used a ‘super poppy’ to make narcotics for
         America’s most abused opioid pills. Exhibit “127.”

         This indicates that Johnson is or was involved in growing poppy seed, a trade used to be

  controlled by the Cosa Nostra to make their opioid painkillers stronger.

         On Friday, March 6, 2020, the KIK and Dow defendants filed their status reports [ECF

  #183] and [ECF #184] respectively. On her status report, Ms. Kidera, attorney for Dow, opens

  with the following statement:

         “Johnson has submitted evidence, including an expert report and opinion,
         establishing conclusively that its baby shampoo could not have caused the
         injuries…”

         This court heard me call the attorneys for the Johnson defendants’ liars and cheaters, but I

  was not completely prepared to substantiate this claim. A guide to their lies is ECF#164. The

  following is overlooked.

                                          How do they Lie

         On November 26, 2019 I received an e-mail from Michelle M. Bufano, the lead attorney

  for the Johnson Defendants. Exhibit “128.”

         Specifically, Bufano states:

         “Additionally, under separate email cover, you will receive a link to certain
         documents, Bates-Numbers JJLEVIN_00006070 - JJLEVIN_00006483, provided
         by J&J to Dr. Seal in connection with forming the opinions in his report. These
         documents were not previously requested by you in your discovery demands;
         however, we are providing you with these documents because these materials were
         reviewed by Dr. Seal.”



                                                   2
Case 2:16-cv-06631-GRB-AYS Document 188 Filed 03/30/20 Page 3 of 5 PageID #: 3062



         Reports from both Dr. Lazar and Dr. Seal were attached to the e-Mail. Please see Exhibit

  “129” and Exhibit “130”, respectively.

         I completed a cursory review of Dr Seal’s review [Exhibit “130”] and found that there are

  no traces of the documents referred to as JJLEVIN_00006070 - JJLEVIN_00006483. References

  to these documents are found in Dr. Lazar’s report. Dr. Seal makes no mention whatsoever of any

  documents he reviewed.

         On January 7, 2019 the Johnson defendants filed for summary judgment and the two

  “expert” reports were annexed as exhibits L for Dr. Lazar [ECF # 124-12] and Exhibit M [ECF

  #124-13] for Dr. Seal. Both experts declared under penalty of perjury that their reports are true

  and correct.

     a. Dr. Lazar (by his attorney) stood behind the fact that he reviewed JJLEVIN_00006070-

        JJLEVIN_00006483.

     b. Dr. Seal reviewed JJLEVIN_00000291-329; JJLEVIN_0002823-2945 except that in the

        November 26, 2019 those documents, JJLEVIN_00000291-329; JJLEVIN_0002823-2945,

        did not exist in his report.

         In comparing the November 26, 2019 version of Dr. Seal’s report to the January version of

  Dr. Seal’s report, the Court can easily see that they are not the same. Specifically,

  JJLEVIN_00000291-329; JJLEVIN_0002823-2945 did not exist in the November 26, 2019

  version. It is my contention that they were never delivered because they do not exist. Attorney for

  the defendants furtively added that section (documents) in the motion for summary judgment,

  stating that the report of Dr. Seal is unchallenged. The Magistrate Judge found, strictly based on

  Johnson lawyer’s representation, that JJLEVIN_00000291-329; JJLEVIN_0002823-2945, were

  provided twice but I do not have a trace of them. They were not produced. It is my claim that the



                                                  3
Case 2:16-cv-06631-GRB-AYS Document 188 Filed 03/30/20 Page 4 of 5 PageID #: 3063



  documents do not exist. The lawyers are attempting to conceal Dr. Seal from service of a

  deposition. The Magistrate Judge is in full support on this concept without completing the due

  diligence to make an educated decision.

         I offered $250.00 for those documents to cover the cost of time and materials used, but the

  Magistrate Judge denied the request on the inference that I received them twice. Since I was willing

  to compensate for cost of time and materials used, it is not unreasonable for the Magistrate Judge

  to order that they be provided. In my opinion, it is clear that the defendants in this matter do not

  wish to provide documents, which further contends that my allegations that the documents do not

  exist and were merely inserted to further support their motion for summary judgment has merit.

         I set forth in ECF #182 the reason why those documents are required. In the January 4,

  2019 (but not in the November 26, 2019) Dr. Seal stated the following:

         As reported by Dr. Swei (see Id. at 174:1-4) and corroborated with J&J Quality
         Control (see JJLEVIN_00006502), and internal research investigation (see
         JJLEVIN_00000291-329; JJLEVIN_0002823-2945), there exist no free
         formaldehyde or other cancer causing ingredients in J&J baby shampoo. [ECF
         #124-13, PageId #:1354 (b)].


         An internal research investigation must consist of an investigator, an assistant, and lab

  research reports. Clearly the court should see the difference as related to these documents. If they

  are irrelevant, Dr. Seal would be unable to build his expert report on irrelevant documents when

  in November 26, 2019 Levin believes they did not exist. These documents are relevant to Levin’s

  adequate and fair prosecution of the claims herein. Johnson Defendants have continuously refused

  to produce these documents as they know they are damaging to their baseless defenses of zero

  liability. They do, however, take into consideration the fact that the Magistrate Judge believed the

  Johnson defendants claim that they delivered them twice, although Levin has not received them.

         The attorneys for Johnson state the following:

                                                   4
Case 2:16-cv-06631-GRB-AYS Document 188 Filed 03/30/20 Page 5 of 5 PageID #: 3064



         “Plaintiff cannot make that showing, as the referenced documents have already been
         provided to Plaintiff and are irrelevant. JJLEVIN_00000291-329 is a single PDF of
         a PowerPoint presentation regarding the regulatory framework for cosmetic
         products. It was produced to Plaintiff within production volume one, [ECF
         #180]…”

         Furthermore, the Johnson attorneys state:
         “JJLEVIN_00002823-2945 is a training presentation regarding preservatives in
         Johnson’s® Baby products. It was produced with to Plaintiff within production
         volume two. The document is general in nature and mentions Johnson’s Baby
         Shampoo once within the one-hundred and twenty-three page document.”

         I demonstrated to this Court that the documents do not exist on Volume one or Volume

  two. [ECF #164-4, 182-4]

         When Mr. Russo says, “Plaintiff cannot make that showing, as the referenced documents

  have already been provided to Plaintiff…” he is openly deceitful to this Court.


         In summary, this Honorable Court could see how they operate under the radar, and that

  they have been consistently in the mode of lying and deceiving. Furthermore, the Johnson

  defendants and their attorneys have been shown to be untruthful and untrustworthy to both the

  Plaintiff and this Court. I am requesting that the Court please order that the Johnson defendants

  make these documents available immediately so that I can properly continue to show the injury

  perpetrated by the defendants.




                                                        Respectfully submitted,
                                                        /s/ Isaac Levin
                                                        ISAAC LEVIN
                                                        Pro Se Plaintiff
                                                        960 Cliffside Avenue
  All Counsel(s) of record via ECF.                     N. Woodmere NY 11581
                                                        Isaaclevin2010@gmail.com
                                                        516-374-0188



                                                  5
